NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JACK D. MORRIS,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,den,t~Appellee.
2011-7061 ii
Appeal from the United StateS Court of Appea1s for
Veterans C1ai1ns in case no. 09-0017, Judge Robert N.
Davis.
ON MOTION
ORDER
Jack D. Morris moves for a 45-day extension of time,
until Septen1ber 12, 2011, to file his reply brief
Up0n consideration thereof,
IT ls ORDERED THAT:

MORRIS v. DVA
The motion is granted
JUL 2 7 2011
cc: Kenneth M. Carpenter, Esq.
Scott D. Austin, Esq.
s21
FoR THE CoURT
2
/sf Jan Horba1__\[
Date J an H0rbaly
C1erk
5
§§
-n
rn
sir
LED
F APPEALs FOR
nn clRcu\r
JUL 2 7 2911
JANHORBAL¥
C|.ERl(
lo